278 S.W.3d 226 (2009)
STATE of Missouri, Respondent,
v.
Eric Pierre SAVERSON, Appellant.
No. WD 69346.
Missouri Court of Appeals, Western District.
March 17, 2009.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang, James B. Farnsworth, Jefferson City, MO, for respondent.
Before DIV I: AHUJA, P.J., LOWENSTEIN, J. and NEWTON, C.J.

ORDER
PER CURIAM.
Eric P. Saverson appeals the circuit court's judgment convicting him of one count of sexual assault in violation of § 566.040[1] and one count of deviate sexual assault in violation of § 566.070. On appeal, he raises two points. Affirmed. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo, 2000, unless otherwise indicated.